DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 19 of U.S. Patent No. 10,474,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claims 1, 17 and 19 are anticipated by claims 1, 19 and 20, respectively of the ‘729 Patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 10-14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,177,335 to Carasso.
As concerns claim 1, a method for encoding a resource identifier included in a
web content, comprising:

wherein the triggering event will cause the resource identifier to be consumed by a web
browser (Carasso: Abstract, Fig. 3 ‘355’, Fig. 4 ‘420’, Col 2 lines 23 — 35, Col 4 lines 19 — 28. The bypass loader 355 is embedded in the content publisher content that is downloaded to the user device and is a component of the client web browser. The triggering event occurs when an adblocker is detected 420 on the client device by the bypass loader. When an adblocker is detected, the original advertisement call URL is modified by the bypass loader to create an encrypted URL (i.e. obfuscated advertisement call). The browser memory is utilized to store (i.e. consume) the original and encrypted URL information);
allowing the resource identifier to remain not encoded prior to detection of the triggering event (Carasso: Fig. 2 ‘205’, Fig. 4 ‘430’, Col 2 lines 21 — 23, Col 9 lines 18 - 20. When an adblocker is not detected on the user device 205, the bypass loader operation on the user device terminates 430 and the user requested content with advertisement and associated advertisement URL call is not modified to bypass an adblocker);
detecting the triggering event that will cause the resource identifier to be consumed by the web browser (Carasso: Fig. 3 ‘355’, Col 2 lines 23 — 30, Col 8 lines 4— 11. The bypass loader 355 detects the adblocker running on the user device); and
in response to detecting the triggering event, using a processor to encode the resource identifier and providing an encoded version of the resource identifier for consumption by the 

Claims 17 and 19 recite substantially the same features as claim 1 and is distinguishable only by their statutory category (Method/System/Program Product), and is accordingly rejected on the same basis.

Regarding claim 4, the method of claim 1, wherein identifying the resource identifier to be encoded dynamically upon detection of the triggering event includes identifying whether a utilization context of the resource identifier requires it to be consumed by the web browser without any associated triggering event (Carasso: Col 2 lines 21 — 23, Col 9 lines 18 - 20. If an adblocker is not detected (i.e. no triggering event) on the user device, the original advertisement call URL is used and the advertisement is rendered at the user display).

Regarding claim 5, the method of claim 1, wherein identifying the resource identifier to be encoded dynamically upon detection of the triggering event includes identifying whether the resource identifier is utilized in a context that requires a user action prior to initiating a request for content identified by the resource identifier (Carasso: Fig. 2 ‘230’, ‘260’, Col 5 lines 30 — 

Regarding claim 7, the method of claim 1, wherein identifying the resource identifier to be encoded dynamically upon detection of the triggering event includes identifying a markup language tag associated with the resource identifier (Carasso: Col 5 lines 30 — 49. The advertisement call includes HTML elements used to identify the advertisement).

Regarding claim 10, the method of claim 1, wherein allowing the resource identifier to remain not encoded prior to detection of the triggering event includes modifying the web content to insert code to detect the triggering event (Carasso: Fig. 3 ‘310’, ‘355’, Col 7 line 42 — Col 8 line 7. The content publisher content is modified to include the bypass loader 355 script which is used to detect the presence of an adblocker on the user device 310) and dynamically encode the resource identifier (Carasso: Col 8 lines 4 — 19. The advertisement call is encoded into a URL format).

Regarding claim 11, the method of claim 1, wherein the triggering event is associated with a user action (Carasso: Col 7 line 58 — Col 8 line 8. The detection of the adblocker application on the user device is performed in response to the user request for web content)

Regarding claim 12, the method of claim 1, wherein detecting the triggering event that will cause the resource identifier to be consumed by the web browser includes detecting the triggering event that will cause the resource identifier to be utilized to request content identified by the resource identifier (Carasso: Fig. 3 ‘310’, ‘355’, Col 7 line 42 — Col 8 line 19. The 

Regarding claim 13, the method of claim 1, wherein providing the encoded version of the resource identifier for consumption by the web browser includes providing the encoded version for use in a browser request for content located at the resource identifier (Carasso: Col 2 lines 32 — 35, Col 7 line 58 — Col 8 line 17. The advertisement obtained by sending an advertisement call URL encoded message to the bypass proxy is provided to the user browser for display in response to the user request for web content).

Regarding claim 14, the method of claim 1, further comprising in the event it is determined that an undesired content blocker is likely operational, determining that a version of the web content that implements resource identifier encoding is to be utilized as opposed to a version of the web content that does not implement resource identifier encoding that would have been utilized in the event it was determined that any undesired content blocker is likely not operational. (Carasso: Fig. 2, Fig. 3, Col 2 lines 14 — 35, Col 7 line 42 — Col 8 line 19, Col 9 lines 18 - 44. The bypass loader determines to utilize the obfuscated advertisement call URL when it detects that an adblocker is on the user device. The bypass loader does not utilize an obfuscated advertisement call when an adblocker is not detected on the user device).

Regarding claim 16, the method of claim 1, wherein a name of the resource identifier is encoded (Carasso: Fig. 4 ‘450’, Col 9 lines 18 — 44, The advertisement call and associated URL is encoded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,177,335 to Carasso in view of U.S. Patent Application Publication 2013/0144719 to Yeo.
As concerns claim 2, Carasso fails to expressly disclose wherein the resource identifier is included in a webpage as a URI.

However, in the same field of endeavor, Yeo shows wherein the resource identifier is included in a webpage as a URI (Yeo: Fig. 3, [0043]. Resource identifier (i.e. URL Company2.com) of the advertisement is included in the webpage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting a triggering event of Carasso with the resource identifier included in the webpage as a URI of Yeo because in doing so provides an improved communication system by allowing the user to view to better understand the location and provider of web content prior to sending a request thus reducing the likelihood of contacting an improper or less secure web site.



Regarding claim 3, Carasso fails to expressly disclose wherein allowing the resource identifier to remain not encoded prior to detection of the triggering event includes allowing the resource identifier to be utilized in a rendered webpage.

However, in the same field of endeavor, Yeo shows wherein allowing the resource identifier to remain not encoded prior to detection of the triggering event includes allowing the resource identifier to be utilized in a rendered webpage (Yeo: Fig. 3, [0043]. Resource identifier (i.e. URL Company2.com) of the advertisement is included in the rendered webpage shown to the user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting a triggering event of Carasso with the rendered webpage of Yeo because in doing so provides an improved communication system by allowing the user to view and better understand the provider of web content prior to sending a request reducing the likelihood of contacting an improper or less secure web site.

Regarding claim 6, Carasso discloses the method of claim 1, wherein identifying the resource identifier to be encoded dynamically upon detection of the triggering event includes identifying that the resource identifier is a destination of a hyperlink (Carasso: Col 5 lines 30 — 49. The advertisement call consists of a hyperlink HTML destination).

Carasso fails to expressly disclose wherein identifying the resource identifier to be encoded dynamically upon detection of the triggering event includes identifying that the resource identifier is a destination of a user selectable hyperlink.

However, in the same field of endeavor, Yeo shows wherein identifying the resource identifier to be encoded dynamically upon detection of the triggering event includes identifying that the resource identifier is a destination of a user selectable hyperlink (Yeo: Fig. 3, [0043]. Resource identifier (i.e. URL Company2.com) of the advertisement is included in the rendered webpage shown to and selected by the user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting a triggering event of Carasso with the user selectable hyperlink of Yeo because in doing so provides an improved communication system by allowing the user to view and better understand the provider of web content prior to sending a request reducing the likelihood of contacting an improper or less secure web site.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,177,335 to Carasso in view of US Patent Application Publication 2017/0026721 to Melenboim.

Regarding claim 8, Carasso fails to expressly disclose further comprising identifying that another resource identifier included in the web content is to be encoded without being triggered by any associated user triggering event.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting a triggering event of Carasso with the identifying of Melenboim because in doing so provides an improved communication system by allowing advertisers to auto-play advertisements to user mobile devices and overcoming limitations in some HTML specifications allowing advertisers to reach more mobile users.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,177,335 to Carasso in view of US Patent Application Publication 2011/0041153 to Simon.
Regarding claim 9, Carasso discloses the method of claim 1, wherein allowing the resource identifier to remain not encoded prior to detection of the triggering event includes an event listener associated with the resource identifier and configured to detect the triggering event selected for the resource identifier (Carasso: Col 2 lines 14 — 15, Col 9 lines 20 — 23. The bypass loader detects whether an ad blocker is installed or not on the client device).

Carasso fails to expressly show wherein allowing the resource identifier to remain not encoded prior to detection of the triggering event includes registering an event listener associated with the resource identifier and configured to detect the triggering event selected for the resource identifier.

However, in the same field of endeavor, Simon shows wherein allowing the resource identifier to remain not encoded prior to detection of the triggering event includes registering an event listener associated with the resource identifier and configured to detect the triggering event selected for the resource identifier (Simon: [0403]. Content register is enabled to listen for and detect when advertisements are played).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting a triggering event of Carasso with the registering of Simon because in doing so provides an improved communication system by allowing the advertiser to track which ads have been played so they know not to purchase playing of ad again if the user has already been shown the ad before.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,177,335 to Carasso in view of US Patent Application Publication 2013/0275595 to Hansen.
Regarding claim 15, Carasso fails to expressly disclose further comprising in the event it is determined that any undesired content blocker is likely not operational, determining that an initial version of the web content is to be reloaded to obtain a version of the web content that implements resource identifier encoding.

However, in the same field of endeavor, Hansen shows further comprising in the event it is determined that any undesired content blocker is likely not operational, determining that an initial version of the web content is to be reloaded to obtain a version of the web content that 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting a triggering event of Carasso with the determining of Hansen because in doing so provides an improved communication system by allowing the reloading of the web page with the advertisement when the ad blocker is disabled allowing the user to view the ad on content they wish to see.

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. 
The applicant argues Carasso does not disclose “identifying” a “resource identifier” that is “to be encoded dynamically upon detection of a triggering event”. 
The claimed limitations have been addressed in the rejections cited above. The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claims do not set forth any particular definition for the term “dynamically” and limitations from the specification are not read into the claims. Carasso discloses at least “Upon detection of an ad blocker 420 in the user device 205, the URL of an advertisement call is identified and modified by appending an encoded string 475 in order to bypass the adblocker.”
 
On pages 8 and 9 of the remarks, the applicant argues “Carasso does not provide any type of “identifying” operation that is designed to distinguish resource identifiers “to be encoded dynamically upon detection of a triggering event” from those that do not meet this characteristic”. 
The applicant appears to be arguing limitations which are not specifically claimed (i.e. “from those that do not meet this characteristic”), since the claims do not recite any limitations directed toward a resource identifier that is not be encoded dynamically. The applicant is calling out Carasso for not disclosing a particular feature, however the claim does not recite or encompass this particular scenario.  

The applicant argues “Carasso also does not provide for the “allowing the resource identifier”-namely, the one identified by the “identifying” operation – “to remain not encoded prior to detection of the triggering event”.” 
Carasso discloses “a resource identifier included in a web content” that at particular points in time is “not encoded prior to detection of the triggering event”. The identified resource identifier is encoded after the triggering event, thus the identified resource is “not encoded” before the triggering event. Furthermore the claimed step is not directly linked to the previous step and the claims are broader in scope than the arguments being presented. Furthermore, the “allowing” step recites “the resource identifier”, however the first recitation within the claim is recited within the preamble (“a resource identifier included in a web content”) and thus can be referencing this “resource identifier”. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JOHN B WALSH/Primary Examiner, Art Unit 2451